295 S.E.2d 759 (1982)
Marguerite Owens HARRELL, by her parents, Allen W. HARRELL and Irene Burk Harrell
v.
WILSON COUNTY SCHOOLS, et al.
Supreme Court of North Carolina.
October 5, 1982.
Hopkins & Allen, Tarboro, for plaintiffs.
Rose, Jones, Rand & Orcutt, Wilson, for defendants.
Plaintiffs' notice of appeal and petition for discretionary review, N.C.App., 293 S.E.2d 687, under G.S. § 7A-31. Defendants' motion to dismiss the appeal for lack of Significant Public Interest allowed. Petition denied.